PER CURIAM.
Appellant Mitchell Brothers, Inc., appeals from an order of the lower court dismissing its amended complaint with prejudice for failure to exhaust administrative remedies. We reverse, holding the doctrine of exhaustion of administrative remedies not applicable in this ease. The remedy sought in this breach of contract action is not available in the separate administrative proceeding being pursued under section 337.16(2), Florida Statutes, and rule 14-22.012(l)(a)(5), Florida Administrative Code. Accordingly, the trial court’s order of dismissal is REVERSED and REMANDED with instructions to reinstate the complaint and allow the suit to proceed.
BOOTH, JOANOS and WOLF, JJ., concur.